                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


SONIA B. BACH,                       CIV. NO. 18-00103 LEK-WRP

                  Plaintiff,

     vs.

COMMUNITY TIES OF AMERICA, INC.,
JOHN DOES 1-5, JANE DOES 1-5,
DOE CORPORATIONS 1-5, DOE
PARTNERSHIPS 1-5, DOE NON-PROFIT
ORGANIZATIONS 1-5, DOE
GOVERNMENTAL AGENCIES 1-5,

                  Defendants.


              ORDER GRANTING IN PART AND DENYING IN PART
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

           Before the Court is Defendant Community Ties of

America, Inc.’s (“Defendant” and “CTA”) Motion for Summary

Judgment (“Motion”), filed on June 26, 2019.    [Dkt. no. 37.]

Plaintiff Sonia B. Bach (“Plaintiff”) filed her memorandum in

opposition to the Motion on July 19, 2019, and Defendant filed

its reply on July 26, 2019.     [Dkt. nos. 42, 43.]   This matter

came on for hearing on August 2, 2019.    On August 12, 2019, this

Court issued an entering order outlining the Court’s decision on

the Motion.    [Dkt. no. 45.]   The instant Order supersedes that

entering order.    Defendant’s Motion is hereby denied as moot as

to the portion of Count I asserting discrimination based on age
because that claim is dismissed, and the Motion is granted in

all other respects.

                              BACKGROUND

I.   Factual Background

           The majority of the facts in this case are not in

dispute.   Defendant conducts certification and licensing

activities in the State of Hawai`i for Community Care Foster

Family Homes (“CCFFHs”) and Case Management Agencies (“CMAs” and

collectively “Providers”).1    Defendant hired Plaintiff for the

full-time position of Compliance Manager (“CM”) in 2010.

[Def.’s Concise Statement of Facts in Supp. of Motion for

Summary Judgment (“CSOF”), filed 6/26/19 (dkt. no. 36), at ¶¶ 1-

4; Pltf.’s concise statement of facts in response to CSOF

(“Responsive CSOF”), filed 7/19/19 (dkt. no. 41), at pg. 2.2]

Plaintiff’s role as a CM was to evaluate the Providers’

compliance with Hawai`i regulations.       [CSOF at ¶ 5.]   Plaintiff

received Defendant’s Employee Manual in January 2012, which




     1 Defendant is a for-profit corporation with its principal
place of business in Tennessee. [Notice of Removal at ¶ 4.]

     2 Plaintiff’s CSOF consisted of a single paragraph
specifically controverting Defendant’s CSOF ¶ 46. Therefore,
unless otherwise specified, the statements in Defendant’s CSOF,
other than ¶ 46, are deemed admitted. See Local Rule LR56.1(g)
(“For purposes of a motion for summary judgment, material facts
set forth in the moving party’s concise statement will be deemed
admitted unless controverted by a separate concise statement of
the opposing party.”).
                                  2
prohibits, inter alia: unsatisfactory or careless work; the use

of obscene or abusive language toward any supervisor, employee,

or customer; and rudeness toward any customer.    [Id. at ¶ 7.]

           Full-time CMs such as Plaintiff were expected to work

one day a week at Defendant’s office or their home-offices, and

four days in the field reviewing Providers, with two to three

on-site reviews daily.   CMs must complete their monthly quota of

on-site reviews but could carry over up to four reviews in a

month.   [Id. at ¶¶ 9-10.]   In 2011, Plaintiff received an

improvement plan addressing a number of issues, including:

1) not meeting productivity/quality expectations; 2) negative

performance ratings for timeliness/quality; and 3) negative

communications towards coworkers.     [Id. at ¶ 14.]

           In October 2012, Plaintiff fell and injured herself,

returning full-time from leave in December 2012.       [Id. at ¶ 15.]

Plaintiff received ongoing medical treatment for injuries

related to her hand, shoulder, ankle, and hip.    Plaintiff’s

impairments related to her ability to walk, lift, write, and

drive precluded her from consistently performing work requiring

more than thirty minutes of driving.    [CSOF at ¶¶ 16-17.]

           In mid-2013 and December 2013, Plaintiff complained to

Defendant and the United States Department of Labor (“DOL”) that

Defendant had not correctly deposited funds into her 401(k)

account.   As a result of Plaintiff’s complaints, the DOL

                                  3
initiated an investigation and an April through June 2014 audit

of Defendant’s records.   [Id. at ¶¶ 51-52.]

           In July of 2013, Angel England became Defendant’s

Hawai`i Operations Manager.   [Id. at ¶ 3.]    At that time, she

was aware of Plaintiff’s performance history.    Ms. England

received additional complaints from Providers and coworkers that

Plaintiff’s communications were harsh and/or impolite.    Fellow

CMs also observed Plaintiff’s reports were incorrect and missing

relevant information.   In 2013, Ms. England gave Plaintiff a

negative performance evaluation rating for behavior and work

quality.   In 2014, Ms. England observed that Plaintiff’s

interpersonal communication was improving but she still received

anonymous Provider complaints for Plaintiff’s on-site

communications.   In December 2014, Ms. England gave Plaintiff a

negative rating for interpersonal relationships on her

performance evaluation.   [Id. at ¶¶ 18-22.]

           In April 2015, Plaintiff took leave for surgery, and

on April 28, 2015, she emailed Ms. England, stating “‘I have no

idea when I can return to work.’”    [CSOF at ¶¶ 23-24 (some

citations omitted) (quoting CSOF, Decl. of Angel England

(“England Decl.”), Exh. 17 (email from Plaintiff)).]    On May 1,

2015, Defendant notified Plaintiff she would be terminated if

she did not return to work by May 11, 2015 when her accrued paid

leave would be exhausted.   [Id. at ¶¶ 25.]    Plaintiff responded

                                 4
that termination on that basis would be illegal and that

Defendant should consult its attorneys.    [Responsive CSOF, Decl.

of Sonia B. Bach (“Bach Decl.”) at ¶ 7.]    On May 6 and 8, 2015,

Defendant informed Plaintiff it would not terminate her.       [CSOF

at ¶ 26.]    Over the next five months, Defendant repeatedly

inquired with Plaintiff as to whether, and when she could return

to work, with or without reasonable accommodation.    The parties

discussed potential accommodations during Plaintiff’s leave,

including limiting her driving to forty-five minutes, per her

physician’s note, but Plaintiff disclaimed any need for

accommodation.    [Id. at ¶¶ 27-28.]   On September 8, 2015,

Plaintiff emailed Defendant’s President and co-owner Ronald Lee

saying “‘[t]here is really no adjustment to be made to get me

working . . . .’”    [Id. at ¶ 29 (alterations in original)

(citing Decl. of Ronald Lee (“Lee Decl.”) at ¶¶ 52-53; Exh. 48

(email from Plaintiff to Ronald Lee)).]

             After Ms. England took over Plaintiff’s workload in

2015, she discovered Plaintiff had been consistently formatting

her reports incorrectly, including not basing the reports on the

applicable regulations, and incorrectly marking a Provider

deficient.    At an unspecified date, three Providers requested a

different CM, complaining of Plaintiff’s demanding, rude, and

demeaning communications.    [CSOF at ¶¶ 30-31.]   Other CMs

visiting Plaintiff’s CCFFHs also reported Provider complaints

                                   5
about Plaintiff’s behavior, while four coworkers complained

about her as well.      Plaintiff was the only CM that Ms. England

had Providers request to not conduct their evaluation.

Ms. England believed that Plaintiff’s performance was

unsatisfactory and noncompliant with company policy due to these

complaints.      [Id. at ¶¶ 32-33.]

               Ms. England, in consultation with Mr. Lee and

Matthew Ockerman,3 prepared a performance evaluation and

probationary corrective action plan for Plaintiff.      Ms. England

issued them to Plaintiff upon Plaintiff’s return to work on

September 21, 2015.      Plaintiff was informed she could be

terminated if her performance did not improve.      [Id. at ¶¶ 34-

36.]       Plaintiff’s performance issues continued when she

returned, which included: her failure to record Provider visit

dates as instructed; improper citation of non-deficiencies in

her reviews; incorrectly marking three Providers noncompliant

without explanation; accepting incomplete corrective action

plans; and failing to timely complete her reviews.      [England

Decl. at ¶¶ 53-54, 73, 150-51, 160-61, 164-75.]      Thirteen of

Plaintiff’s thirty-three Providers commented negatively on

Plaintiff’s performance or behavior.      [CSOF at ¶ 37.]




       3
       Matthew Ockerman is Defendant’s co-owner and
Administrative Director. [CSOF, Decl. of Matthew Ockerman
(“Ockerman Decl.”) at ¶ 1.]
                                      6
             After Plaintiff’s probationary period ended,

Ms. England determined that Defendant should terminate Plaintiff

due to her continued errors, poor production, and failure to

meet quality standards.    [Id. at ¶¶ 37-38.]   However, before

Ms. England acted on her decision, she received complaints from

two additional Providers regarding Plaintiff.    [Id. at ¶ 39.]

Ms. England investigated the complaints and determined that

Plaintiff mishandled a Provider-related complaint, and engaged

in misconduct that resulted in a CCFFH client’s healthcare

agents revoking their healthcare agent status, leaving the

client without a “surrogate healthcare agent.”    [England Decl.

at ¶ 188.]    In January of 2016, three more Providers complained

about Plaintiff’s conduct, two of whom asked that Defendant not

assign Plaintiff to review their homes again.    [Id. at ¶¶ 193-

98.]

             Ms. England began drafting Plaintiff’s termination

letter in the last week of January 2016.    On February 3, 2016,

Ms. England scheduled a termination meeting with Plaintiff for

February 11, 2016.    On February 5, 2016, Plaintiff emailed

Ms. England a physician’s note limiting her walking or driving

to forty consecutive minutes.    At that time, Plaintiff lived in

Kaneohe, and Defendant’s place of business was also in Kaneohe.

Only two percent of Providers were within a reasonable

guaranteed driving time of forty minutes or less. Assigning

                                   7
Plaintiff to only that two percent of Providers would have been

equivalent to less than a week of full-time work per month.

[England Decl. at ¶¶ 57-67.]    On February 5, 2016, Ms. England

called Plaintiff.   During that phone call, Plaintiff told

Ms. England that she could not complete two assignments in

Wahiawa but could complete her other assignments.    Ms. England

reassigned the Wahiawa Providers.     Ms. England informed

Plaintiff that Defendant would not be able to guarantee a forty-

minute time limit on driving.   Plaintiff responded that it was

not an issue because she could leave the highway if necessary.

[CSOF at ¶¶ 41-45.]

          At the meeting on February 11, 2016, Ms. England

terminated Plaintiff for her unprofessional behavior, continuous

citing of Providers for issues not reviewed by Defendant, and

inadequate productivity.   [Id. at ¶ 46.]   Defendant’s paragraph

46 is the only paragraph in the CSOF contested by Plaintiff.

Even so, Plaintiff does not specifically dispute the facts in

paragraph 46.   Plaintiff notes that she was terminated at the

February 11, 2016 meeting after she had requested accommodations

in early February and submitted a doctor’s note on February 5,

2016 that limited driving as part of that accommodation.

[Responsive CSOF at ¶ 46.]   Therefore, the parties are in

substantial agreement regarding the facts surrounding

Plaintiff’s termination.   Defendant has not offered any facts to

                                  8
contest Plaintiff’s asserted timeline that her termination

occurred after her accommodation request was received by

Defendant.    [CSOF at ¶¶ 44-46.]

             At the time of Plaintiff’s termination, Defendant’s

Hawai`i Office employed eight staff, including Ms. England.     One

of those employees, a thirty-eight-year-old administrative

assistant was terminated for excessive absences on the same day

as Plaintiff.    [Id. at ¶ 47.]   Defendant’s other CMs were ages:

thirty-seven, sixty-two, sixty-four, sixty-five, and seventy.

Shortly after Plaintiff’s termination, Defendant promoted a

then-part-time sixty-five-year-old CM to full-time CM to take

over Plaintiff’s position.    [Id. at ¶¶ 48-49.]   Ms. England has

previously granted three employees’ accommodation requests and

has never received a request that precluded performance of job

duties except for Plaintiff’s.      Neither Ms. England, Mr. Lee,

nor Mr. Ockerman stated that Plaintiff was terminated, or

expressed animus against Plaintiff, because of her age,

disability, request for an accommodation, or complaint about a

violation of law.    [Id. at ¶ 53.]

II.   Procedural Background

             On June 21, 2017, Plaintiff filed her Complaint in the

Circuit Court of the First Circuit, State of Hawai`i.     [Notice

of Removal of State Court Action to Federal Court (“Notice of

Removal”), filed 3/16/18 (dkt. no. 1), Decl. of Joseph A. Ernst,

                                    9
Exh. A (Complaint).]   Plaintiff alleges she filed a Charge of

Discrimination with the Hawai`i Civil Rights Commission

(“HCRC”), alleging discrimination due to age, disability, and

retaliation.   Plaintiff alleges that, on March 23, 2017, the

HCRC issued a Notice of Dismissal and Right to Sue letter.

[Complaint at ¶¶ 6-8.]

          On March 16, 2018, Defendant removed the action to

this district court based on diversity jurisdiction.    [Notice of

Removal at ¶¶ 3-4.]    Count I of the Complaint alleges a

violation of Haw. Rev. Stat. § 378-2(a)(1) and (3) because

Plaintiff was wrongfully terminated due to discrimination based

on her age and disability.   [Complaint at ¶¶ 11-12.]   Count II

alleges retaliation against Plaintiff for opposing the alleged

discrimination based on age and disability in violation of

§ 378-2(a)(2).   [Id. at ¶ 17.]   Count III alleges a violation of

the Hawai`i Whistleblowers’ Protection Act (“HWPA”), Haw. Rev.

Stat. § 378-62, for discrimination due to Plaintiff’s reporting

of a violation of law.   [Id. at ¶ 19.]   Plaintiff has since

clarified that she is not asserting an aiding and abetting claim

under § 378-2(a)(3).   [Mem. in Opp. at 3.]

          Plaintiff prays for the following relief:

reinstatement of her position with Defendant; general and

special damages, including back pay, front pay, and other

expenses; punitive damages; attorney’s fees, costs, and

                                  10
interest, including prejudgment interest; and any other

appropriate relief.     [Complaint at pgs. 6-7.]

                              DISCUSSION

I.    Withdrawn Claim

             Plaintiff admits there is insufficient evidence to

support a claim for age discrimination.     [Mem. in Opp. at 3,]

Therefore, Plaintiff’s claim in Count I alleging she was

discriminated against on the basis of age is dismissed.     See

Fed. R. Civ. P. 41(a)(2) (“Except as provided in Rule 41(a)(1),

an action may be dismissed at the plaintiff’s request only by

court order, on terms that the court considers proper.”).       In

light of the dismissal of Plaintiff’s age discrimination claim,

the Motion is denied as moot as to the portion of Count I

alleging age discrimination.

II.   Haw. Rev. Stat. § 378-2 Disability Discrimination Claim

      A.     Plaintiff’s Allegations of Discrimination

             Count I of the Complaint alleges Defendant

discriminated against Plaintiff on the basis of disability, in

violation of Haw. Rev. Stat. § 378–2(a)(1)(A).      [Complaint at

¶ 11.]     She states that, after falling and injuring herself in

October 2012, she had ongoing medical impairments in her hand,

shoulder, ankle, and hip.    [Bach Decl. at ¶ 3.]   Plaintiff

claims she was disabled and unable to work between April 17,

2015 and September 2015.    [Id. at ¶ 5.]   The allegations of

                                  11
discrimination arise from Plaintiff’s “early February 2016”

request for a reasonable accommodation for her disability, the

accommodation being assignment to “work assignments closer to

her home and the company offices so she did not need to walk as

much as before.”   [Complaint at ¶ 9.C.]   Plaintiff alleges

Defendant failed to accommodate her request and that “[t]he

actions of Defendant’s agents and employees were in violation of

Hawaii Revised Statutes § 378-2[(a)](1) . . . in that Plaintiff

was wrongfully terminated, and suffered discrimination in terms,

conditions, and privileges of [her] employment due to her age

and a disability.”   [Id. at ¶ 11.]

     B.   Standard for § 378-2(a)(1) Claims at Summary Judgment

          Section 378–2(a)(1)(A) makes it an unlawful

discriminatory practice “[f]or any employer to refuse to hire or

employ or to bar or discharge from employment, or otherwise to

discriminate against any individual in compensation or in the

terms, conditions, or privileges of employment” because of a

person’s disability.   “[B]ecause the definitions of disability

in the ADA and HRS § 378–2 are substantially identical, the

Hawaii Supreme Court has expressly adopted ‘the [ADA] analysis

for establishing a prima facie case of disability discrimination

under HRS § 378–2,’” “and looks ‘to the interpretations of

analogous federal laws by the federal courts for guidance.’ ”

Thorn v. BAE Sys. Haw. Shipyards, Inc., 586 F. Supp. 2d 1213,

                                12
1219 n.5 (D. Hawai`i 2008)(citing French v. Hawaii Pizza Hut,

Inc., 105 Hawai`i 462, 467, 99 P.3d 1046, 1050 (2004)).

Accordingly, the ADA claim framework is used to analyze § 378-2

claims.

          On a motion for summary judgment on disability

discrimination claims:

               The court applies the familiar burden-
          shifting analysis derived from McDonnell Douglas
          Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36
          L. Ed. 2d 668 (1973), to claims of discrimination
          on account of a disability. See, e.g., Raytheon
          Co. v. Hernandez, 540 U.S. 44, 49–50, 124 S. Ct.
          513, 157 L. Ed. 2d 357 (2003) (applying McDonnell
          Douglas burden shifting framework to [Americans
          with Disabilities Act (“ADA”)] disability
          discrimination claim); Thorn v. BAE Sys. Haw.
          Shipyards, Inc., 586 F. Supp. 2d 1213, 1218–19
          (D. Haw. 2008).

               Under this burden-shifting analysis,
          Plaintiff must first establish a prima facie
          disability discrimination claim. See, e.g.,
          Raytheon, 540 U.S. at 49 n.3, 124 S. Ct. 513.
          Plaintiff must put forth evidence that she:
          (1) is “disabled” within the meaning of the
          statute; (2) is a “qualified individual” (that
          is, she is able to perform the essential
          functions of her job, with or without reasonable
          accommodations); and (3) suffered an adverse
          employment action because of her disability —
          i.e., Defendant failed to reasonably accommodate
          her disability. See, e.g., Samper v. Providence
          St. Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th
          Cir. 2012) (citing 42 U.S.C. § 12112(a),
          (b)(5)(A) (requiring reasonable accommodation)).

               “At the summary judgment stage, the
          ‘requisite degree of proof necessary to establish
          a prima facie case . . . is minimal and does not
          even need to rise to the level of a preponderance
          of the evidence.’” Lyons v. England, 307 F.3d

                               13
          1092, 1112 (9th Cir. 2002) (quoting Wallis v.
          J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir.
          1994)).

               If Plaintiff establishes her prima facie
          case, the burden then shifts to Defendant to
          articulate a legitimate, nondiscriminatory reason
          for its employment action. Raytheon, 540 U.S. at
          49 n.3, 124 S. Ct. 513. If Defendant proffers
          such a reason, “the presumption of intentional
          discrimination disappears, but the plaintiff can
          still prove disparate treatment by, for instance,
          offering evidence demonstrating that the
          employer’s explanation is pretextual.” Id. . . .

Vanhorn v. Hana Grp., Inc., 979 F. Supp. 2d 1083, 1090–91 (D.

Hawai`i 2013) (some alterations in Vanhorn) (footnote omitted).

          As detailed below, there is an absence of a genuine

dispute of material fact.   See Fed. R. Civ. P. 56(a) (a party is

entitled to summary judgment “if the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law”).    Plaintiff has not

established her prima facie case.    Even if she had established,

there is no genuine dispute that Defendant had a legitimate,

nondiscriminatory, and unrebutted basis for terminating

Plaintiff, and summary judgment is merited.

     C.   Plaintiff’s Prima Facie Case

          1.   Disability

          The ADA defines disability as “(A) a physical or

mental impairment that substantially limits one or more of the

major life activities of such individual; (B) a record of such


                                14
an impairment; or (C) being regarded as having such an

impairment[.]”   42 U.S.C. § 12102(1).   There is evidence in the

record suggesting that Plaintiff has a disability.   [CSOF,

England Decl., Exh. 38 (Medical note from Bernard Porter,

M.D.).]    Defendant does not contend that Plaintiff is not

disabled.   See Mem. in Supp. of Motion at 15 (addressing the

second element in the analysis without addressing the disability

element).   Plaintiff has therefore satisfied the first element.

            2.   Qualified Individual

                 “The ADA defines a ‘qualified individual’ as
            an individual ‘with a disability who, with or
            without reasonable accommodation, can perform the
            essential functions of the employment position
            that such individual holds or desires.’” Dark v.
            Curry Cnty., 451 F.3d 1078, 1086 (9th Cir. 2006)
            (quoting 42 U.S.C. § 12111(8)) (emphasis in
            original). “Essential functions” of a job are
            the “fundamental job duties of the employment
            position . . . not includ[ing] the marginal
            functions of the position.” 29 C.F.R.
            § 1630.2(n)(1). Although Plaintiff bears the
            burden of establishing her prima facie case,
            Defendant “has the burden of production in
            establishing what job functions are essential[.]”
            Samper, 675 F.3d at 1237.

Vanhorn, 979 F. Supp. 2d at 1094 (alterations and emphasis in

Vanhorn).    In determining essential job functions, the ADA

provides

            that “consideration shall be given to the
            employer’s judgment as to what functions of the
            job are essential, and if an employer has
            prepared a written description before advertising
            or interviewing applicants for the job, this
            description shall be considered evidence of the

                                 15
          essential functions of the job.” 42 U.S.C.
          § 12111(8). “Such evidence, however, is not
          conclusive[.]” Rohr v. Salt River Project Agri.
          Improvement & Power Dist., 555 F.3d 850, 864 (9th
          Cir. 2009); see also 29 C.F.R. § 1630.2(n)(3)
          (itemizing additional factors to consider
          including the amount of time spent performing the
          function, consequences of not requiring the
          employee to perform the function, and work
          experience of current and past employees in that
          or similar jobs).

Id. (alteration in Vanhorn).   Additionally, on the burden of

proof, “the plaintiff also bears the burden of establishing that

he can perform these essential functions ‘with[] or without

reasonable accommodation.’”    Yonemoto v. McDonald, 114 F. Supp.

3d 1067, 1113 (D. Hawai`i 2015) (some citations omitted)

(quoting Bates v. United Parcel Serv., Inc., 522 F.3d 974, 994

(9th Cir. 2007) (en banc)), aff’d sub nom., Yonemoto v. Shulkin,

725 F. App’x 482 (9th Cir. 2018).

          With regard to Plaintiff’s essential job functions,

Defendant presents evidence that Plaintiff’s primary job

responsibility was to evaluate Providers for compliance with

state regulations by conducting on-site reviews four out of five

days every week.   See CSOF at ¶ 5 (some citations omitted)

(citing Lee Decl. at ¶ 10; England Decl. at ¶¶ 5-13, 18-23, 33-

37, 45, 109-13; England Decl., Exh. 7 (Job Description for CM

position in Hawai`i)); CSOF at ¶¶ 8-9 (citations omitted).

          The physical requirements listed in the Compliance

Manager Job Description include: prolonged or considerable

                                 16
walking, standing or sitting; ability to lift, carry, push or

pull supplies or equipment; considerable reaching, stooping,

bending, kneeling or crouching; ability to drive a car and/or

fly in a plane; visual acuity and hearing to perform required

duties; ability to read and write in English; and finger

dexterity to operate equipment.    [England Decl., Exh. 7 at 1-2.]

Defendant argues that, because Plaintiff was unable to drive for

more than forty minutes at a time, she was unable to perform the

essential duty of conducting provider reviews.   [Mem. in Supp.

of Motion at 18.]   “A party seeking summary judgment bears the

initial burden of informing the court of the basis for its

motion and of identifying those portions of the pleadings and

discovery responses that demonstrate the absence of a genuine

issue of material fact.”   Soremekun v. Thrifty Payless, Inc.,

509 F.3d 978, 984 (9th Cir. 2007) (citation omitted).   Here,

Defendant has met its summary judgment burden of identifying the

portions of the record supporting its Motion.

          In response, Plaintiff argues that she would have been

able to perform the essential function of her position if

Defendant had accommodated her by assigning her visits closer to

her home and office.   She also emphasizes that she informed

Defendant that, if such assignments were not possible, “it would

not be an issue, because she could just get off the highway if

she needed to.”   [England Decl. at ¶ 212.]   Both parties admit

                                  17
that Plaintiff told Defendant she did not need her assigned

Providers to be within a forty-minute drive because she could

pull off the highway while driving.     [CSOF at ¶ 45.]   Plaintiff

alleges this accommodation request for the first time in her

opposition memorandum.   In her Complaint, the only accommodation

request raised is the accommodation “for her disability in the

form of being assigned work assignments closer to her home and

the company offices so she did not need to walk as much as

before.”   [Complaint at ¶ 9.C.]

            Fed R. Civ. P. 8 requires the plaintiff’s allegations

in the complaint to give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.

Pickern v. Pier 1 Imports, Inc., 457 F.3d 963, 968 (9th Cir.

2006) (internal citation and quotation marks omitted).

Generally, a party cannot oppose a motion for summary judgment

by raising theories that lie outside the scope of her pleadings.

See Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989,

991–92 (9th Cir. 2006) (“summary judgment is not a procedural

second chance to flesh out inadequate pleadings”) (citation and

quotation marks omitted).

            Here, the Complaint only gave Defendant notice of a

claim for relief on the ground that Plaintiff was denied the

accommodation of being assigned work closer to her home and

office.    [Complaint at ¶ 9.C.]   In her memorandum in opposition,

                                   18
Plaintiff raises a new ground for relief, that she was denied

the accommodation of taking driving breaks after forty minutes

of driving.   [Mem. in Opp. at 13-14.]   Both allegations are

theories of denial of accommodation.     However, the grounds upon

which the “take-a-break” accommodation are based are outside the

scope of pleadings that only contain a claim for a “forty-minute

total limit” accommodation.   Changing from one accommodation

request to another changes everything from the reasonableness

assessment, the geographic area available to Defendant to assign

Plaintiff to, and the number of Providers she could see in a

month.   Defendant did not have notice of that claim.    It is an

improper attempt to add a theory outside the scope of the

pleadings at the summary judgment stage, and thus the Court need

not consider it.   Therefore, the Court will review the Motion

only based on Plaintiff’s accommodation request of a forty-

minute total limit, not based on the take-a-break accommodation.

           The issue is: whether Plaintiff would be able to

perform the essential functions of the job if her assignments

were limited to Providers within a forty-minute total drive.

The record must be viewed in the light most favorable to

Plaintiffs, the nonmoving party, and all inferences must be

drawn in Plaintiffs’ favor.   See S.R. Nehad v. Browder, 929 F.3d

1125, 1132 (9th Cir. 2019).   The uncontroverted facts

demonstrate that Plaintiff cannot perform the essential elements

                                19
of her job if assignments were limited to Providers within a

forty-five-minute drive.   Only two percent of Providers were

within a forty-minute drive of Plaintiff.   As a result,

assigning her to only those Providers would accomplish less than

one week’s worth of full-time work per month.    [CSOF at ¶ 44

(citing England Decl. at ¶¶ 57-69, 209, Exh. 13 (List of

Provider Locations (Addresses Redacted)), Exh. 14 (List of

Provider Locations (Addresses Redacted)); CSOF, Decl. of

Jennifer L. Gitter (“Gitter Decl.”), Exh. 1 (excerpts of trans.

of 4/4/19 depo. of Pltf. (“Bach Depo. 1”)) at 16:3-10, 96:18-

97:18).]   Furthermore, Plaintiff does not allege she would be

able to perform her essential duties if limited to a forty

minute driving range.   See Responsive CSOF.   Thus, Plaintiff

would be unable unqualified for the position.4   Plaintiff

therefore has failed to establish the element of her prima facie

case that she is qualified for the position.

           Even accepting Plaintiff’s verbal disclaimer of her

previous accommodation as a new accommodation request, no

evidence has been offered that Plaintiff would be a qualified


     4 Defendant does not raise the issue that Plaintiff is
unqualified in reference to her termination from the position in
question for her past performance and behavior. Cf. Yonemoto,
114 F. Supp. 3d at 118-19 (noting that the plaintiff had
requested accommodation for his diabetes but was unable to
perform his essential functions because of his personality
problems, constant questions, aggressive conduct, and inability
to take constructive criticism, and thus was not qualified).
                                20
individual if provided with the take-a-break accommodation.

Because Plaintiff’s declaration was entirely conclusory as to

this issue, it is insufficient at summary judgment.      See Head v.

Glacier Nw. Inc., 413 F.3d 1053, 1059 (9th Cir. 2005) (noting

the “longstanding precedent that conclusory declarations are

insufficient to raise a question of material fact”), abrogated

on other grounds by Univ. of Texas Sw. Med. Ctr. v. Nassar, 570

U.S. 338 (2013).      Plaintiff cannot carry her burden of proof on

this element and her prima facie case fails on the issue of

reasonable accommodation.

               Plaintiff thus fails to establish a prima facie case.

Further, although the Court could end its analysis here, it does

not.       Rather, for completeness, it examines whether, even

assuming Plaintiff did establish her prima facie case, a genuine

dispute of material fact exists that Defendant’s legitimate,

nondiscriminatory reason for Plaintiff’s termination was not

pretextual.5


       5
       While not raised by Defendant, the Court notes, in the
interest of completeness, Plaintiff was required to establish
the element of causation. In order to establish a prima facie
case, a plaintiff is required to prove that the adverse
employment action would not have occurred but for her
disability. Murray v. Mayo Clinic, 934 F.3d 1101, 1105 (9th
Cir. 2019) Plaintiff’s chances of success on this element are
limited, as she already admitted the facts in the CSOF,
including those that described her poor performance and
communication unrelated to her disability and request for
accommodation, and her failure to meet the standards of her
improvement plan and probation status.
                                    21
        D.   Defendant’s Legitimate, Nondiscriminatory Reason

             If Plaintiff was able to establish her prima facie

disability discrimination claim, the burden would then shift to

Defendant to articulate a legitimate, nondiscriminatory reason

for its employment action.    See Vanhorn, 979 F. Supp. 2d at 1091

(citing Raytheon, 540 U.S. at 49 n.3).

             To accomplish this, the defendant must clearly
             set forth, through the introduction of admissible
             evidence, the reasons for the plaintiff’s
             [adverse employment action]. The explanation
             provided must be legally sufficient to justify a
             judgment for the defendant. If the defendant
             carries this burden of production, the
             presumption raised by the prima facie case is
             rebutted, and the factual inquiry proceeds to a
             new level of specificity. Placing this burden of
             production on the defendant thus serves
             simultaneously to meet the plaintiff’s prima
             facie case by presenting a legitimate reason for
             the action and to frame the factual issue with
             sufficient clarity so that the plaintiff will
             have a full and fair opportunity to demonstrate
             pretext. The sufficiency of the defendant’s
             evidence should be evaluated by the extent to
             which it fulfills these functions.

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255-56

(1981) (footnotes omitted).

             Defendant has presented admissible evidence that

Plaintiff was terminated due to performance and conduct

unrelated to her disability.    See CSOF at ¶¶ 6-41.   As stated in

the uncontested portion of the CSOF, Defendant’s documentation

of Plaintiff’s unsatisfactory performance and behavior began in

2011.    [CSOF at ¶ 14 (citing Ockerman Decl. at ¶¶ 13-19, Exh. 50

                                  22
(Employee Self Performance Evaluation dated July 29, 2011);

Exh. 51 (Corrective Action Plan for Sunny Bach dated July 29,

2011); Exh. 52 (Plaintiff’s response to the Corrective Action

Plan dated August 4, 2011); Exh. 53 (Employee Performance

Evaluation dated December 8, 2011)).]   Defendant recorded

Plaintiff’s failure to meet expectations with regard to

timeliness, quality of work, usage of the proper regulations,

formatting of Corrective Action Reports, and interpersonal

interactions with Providers and coworkers, resulting in

complaints starting with her performance evaluation in 2011

until her termination on February 11, 2016.   [CSOF at ¶ 19

(citing England Decl. at ¶¶ 84-88); CSOF at ¶ 20 (citing England

Decl. at ¶¶ 89-90, Exh. 15 (2012 Employee Performance

Evaluation)); CSOF at ¶ 22 (citing England Decl. at ¶¶ 92-93,

Exh. 16 (2014 Employee Performance Evaluation)); CSOF at ¶ 30

(citing England Decl. at ¶ 134); CSOF at ¶ 31 (citing England

Decl. at ¶¶ 135-137); CSOF at ¶ 36 (citing England Decl. at

¶¶ 53-54 73, 150-51, 160-61, 164-75’ Exh. 26 (Anti-Bullying

Policy signed by Plaintiff November 4, 2015); Exh. 28 (email

containing Interpretive Guidelines dated September 21, 2015);

Exh. 30 (undated Summary of non compliance by Sunny Bach between

9/21/15 and 1/31/2015 [sic]).]   Defendant argues Plaintiff was

terminated in in response to the listed deficiencies and

behaviors.   Noncompliance with performance and interpersonal

                                 23
communication standards is sufficient justification for the

adverse employment action.   See Wexler v. Jensen Pharm., Inc.,

739 F. App’x 911, 913 (9th Cir. 2018) (affirming summary

judgment for the defendant in an age discrimination employment

case where the plaintiff had performance issues that the

defendant articulated as a legitimate, nondiscriminatory reason

for termination).   Furthermore, Plaintiff was put on notice that

her failure to meet performance and communication standards,

pursuant to an improvement plan and probation designation, would

result in her termination.   [CSOF at ¶¶ 34, 36.]   Defendant has

thus produced evidence that Plaintiff was terminated for

legitimate, nondiscriminatory reasons.

     E.   Plaintiff’s Burden to Prove Pretext

          Where Defendant has satisfied its burden of production

in that Plaintiff’s termination was based on her poor work

performance and inappropriate behavior, and not for

discriminatory reasons, the burden shifts back to Plaintiff.

               The plaintiff retains the burden of
          persuasion. She now must have the opportunity to
          demonstrate that the proffered reason was not the
          true reason for the employment decision. This
          burden now merges with the ultimate burden of
          persuading the court that she has been the victim
          of intentional discrimination. She may succeed
          in this either directly by persuading the court
          that a discriminatory reason more likely
          motivated the employer or indirectly by showing
          that the employer’s proffered explanation is
          unworthy of credence. See McDonnell Douglas, 411
          U.S., at 804–805.

                                24
Burdine, 450 U.S. at 256.

          Plaintiff fails to address that Defendant’s proffered

reasons was not the true reason for her termination.   Her only

argument is that there was a temporal proximity between her

inquiry and termination.    This is woefully inadequate to raise a

pretext argument: “a party opposing a summary judgment motion

must produce specific facts showing that there remains a genuine

factual issue for trial and evidence significantly probative as

to any material fact claimed to be disputed.”   Collings v.

Longview Fibre Co., 63 F.3d 828, 834 (9th Cir. 1995) (brackets,

quotation marks and citation omitted) (emphasis in Collings).

Plaintiff offers no specific facts to raise genuine issues of

material fact.

          As no admissible evidence exists which raises a

triable issue of fact that Plaintiff’s termination was

pretextual, Plaintiff fails to carry her burden on the final

phase of the summary judgment analysis.   Cf. Dark, 451 F.3d at

1085 (reversing a grant of summary judgment where the employer’s

stated reason for termination was vehicle safety related, and

the terminated employee submitted evidence in the form of

accounts of six vehicular accidents that did not result in

termination).    On this basis, the Motion is granted as to the




                                 25
portion of Count I alleging discrimination on the basis of

disability.

III. Haw. Rev. Stat. § 378-2(a)(2) Retaliation Claim

          In Count II of the Complaint, Plaintiff alleges

retaliation under § 378-2(a)(2) based on her opposition to

disability discrimination and her request for a reasonable

accommodation.   The McDonald-Douglas burden shifting analysis

also applies to §378-2(a)(2) retaliation claims.   Thereby,

          a retaliation claim under HRS § 378–2(2) is
          subject to the following three-part test: (1) the
          plaintiff must first establish a prima facie case
          of such retaliation by demonstrating that (a) the
          plaintiff (i) “has opposed any practice forbidden
          by [HRS chapter 378, Employment Practices,
          Part I, Discriminatory Practices] or (ii) has
          filed a complaint, testified, or assisted in any
          proceeding respecting the discriminatory
          practices prohibited under this part,” HRS
          § 378-2(2), (b) his or her “employer, labor
          organization, or employment agency [has] . . .
          discharge[d], expel[led], or otherwise
          discriminate[d] against the plaintiff,” id., and
          (c) “a causal link [has] exist[ed] between the
          protected activity and the adverse action,” Ray
          [v. Henderson], 217 F. 3d [1234,] 1240 [(9th Cir.
          2000)] (citation omitted); (2) if the plaintiff
          establishes a prima facie case of retaliation,
          the burden shifts to the defendant to provide a
          legitimate, nondiscriminatory reason for the
          adverse employment action, see id.; Shoppe [v.
          Gucci Am., Inc.], 94 Hawai`i [368,] 378–79, 14
          P.3d [1049,] 1059–60 [(2000)]; and (3) if the
          defendant articulates such a reason, the burden
          shifts back to the plaintiff to show evidence
          demonstrating that the reason given by the
          defendant is pretextual. . . .




                                26
Schefke v. Reliable Collection Agency, Ltd., 96 Hawai`i 408,

426, 32 P.3d 52, 70 (2001) (some alterations in Schefke) (some

citations omitted), as amended (Oct. 11, 2001).

            Even if assumed, for purposes of the instant Motion,

the first two elements of the prima facie case of retaliation

are satisfied, Plaintiff fails to demonstrate her protected

activity was causally related to her termination.     Temporal

proximity alone generally has not been sufficient to establish

causation unless the temporal proximity is very close.      Clark

Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (citations

omitted).   Simply pointing to the temporal proximity between

Plaintiff’s request for an accommodation and her termination is

insufficient to infer causation.      To the extent that any of her

other protected activities can be said to be close in time to

her termination, that temporal proximity is also insufficient to

demonstrate causation.

            Moreover, Defendant has articulated a legitimate,

nondiscriminatory reason for its decision.     Plaintiff must then,

but cannot, demonstrate that this reason was merely a pretext

for a discriminatory motive.   Defendant presents admissible

evidence of Plaintiff’s long history of documented noncompliance

with performance and conduct standards to support its legitimate

nondiscriminatory reason for termination.     Plaintiff only argues

that her termination came soon after her request for

                                 27
accommodation.    [Responsive CSOF at ¶ 46.]   Temporal proximity

is insufficient to demonstrate pretext on a motion for summary

judgment, and thus a triable question of fact on the issue of

pretext has not been raised.    The Motion is therefore granted as

to Count II.

IV.   Haw. Rev. Stat. § 378-62 Whistleblower Claim

      A.    Standard for § 378-62 Claims at Summary Judgment

            Section 378–62 of the HWPA provides in relevant part:

            An employer shall not discharge, threaten, or
            otherwise discriminate against an employee
            regarding the employee’s compensation, terms,
            conditions, location, or privileges of employment
            because:

                  (1) The employee, or a person acting on
                  behalf of the employee, reports or is about
                  to report to the employer, or reports or is
                  about to report to a public body, verbally
                  or in writing, a violation or a suspected
                  violation of:

                       (A) A law, rule, ordinance, or
                       regulation, adopted pursuant to law of
                       this State, a political subdivision of
                       this State, or the United States[.]

            A § 378–62 claim has three requirements.   First, an

employee must have “engaged in protected conduct” as defined by

HRS § 378-62(1).    Griffin v. JTSI, Inc., 654 F. Supp. 2d 1122,

1131 (D. Hawai`i 2008) (citing Crosby v. State Dept. of Budget &

Fin., 76 Hawai`i 332, 342, 876 P.2d 1300, 1310 (1994)).    Second,

the employer must take some “adverse action” against the

employee.   Id.   And third, there must be “a causal connection

                                  28
between the alleged retaliation and the ‘whistleblowing.’”        Id.

To meet the causal connection requirement, an “employer’s

challenged action must have been taken ‘because’ the employee

engaged in protected conduct.”    Id.    In Crosby, the Supreme

Court of Hawai`i adopted the McDonnell-Douglas burden shifting

framework for HWPA claims.    Therefore, a plaintiff can prove

retaliation either through direct evidence, or by demonstrating

that her protected activity played a role in the adverse

employment action.    Chan v. Wells Fargo Advisors, LLC, 124 F.

Supp. 3d 1045, 1055 (D. Hawai`i 2015).     The defendant employer

can then defend by showing that the adverse employment action

would have occurred regardless of the protected activity.      Id.

     B.      Application of Standards

             For the purposes of the instant Motion, the first two

elements of an HWPA claim (“protected activity” and “adverse

action”) are not at issue.    The only contested issue is

causation.    See Mem. in Supp. at 31.   The causal connection

requirement has two stages.    “First, the employee must make a

prima facie showing ‘that his or her protected conduct was a

“substantial or motivating factor” in the decision to terminate

the employee.’”    Griffin, 654 F. Supp. 2d at 1131 (quoting

Crosby, 76 Hawai`i at 342, 876 P.2d at 1310).     “Second, once the

employee makes its prima facie showing, the employer must then

‘defend affirmatively by showing that the termination would have

                                  29
occurred regardless of the protected activity.’”    Id. at 1132

(quoting Crosby, 76 Hawai`i at 342, 876 P.2d at 1310 (internal

quotation marks and citation omitted)).

            In her Complaint, Plaintiff alleges her termination

was in violation of § 378-62 “due to Plaintiff’s report of a

violation of law.”   [Complaint at ¶ 19.]   Plaintiff states that,

on May 1, 2015, she reported to Defendant that terminating her

for her inability to return to work was illegal and that

Defendant should check with its lawyers.    Bach Decl. at ¶¶ 6-9;

see also CSOF at ¶ 26.   In addition, she states that she became

aware that Defendant did not carry disability coverage.       [Bach

Decl. at ¶¶ 6-9.]    Plaintiff’s report to Defendant is protected

activity under the HWPA.   Plaintiff alleges the adverse

employment action was due to her protected activity.    [Complaint

at ¶ 19.]

            Neither the Complaint nor the memorandum in opposition

explains the factual basis as to how Plaintiff’s termination was

caused by her protected activity.     Plaintiff implies her

protected activity was a substantial motivating factor in her

termination, (Mem. in Opp. at 17) but does not present any

direct evidence for this supposition.    Plaintiff’s only argument

appears to be an implied temporal proximity allegation.       See

Responsive CSOF at ¶ 46.



                                 30
            In a HWPA analysis, a plaintiff is permitted to use

temporal proximity as circumstantial evidence that the

plaintiff’s protected conduct was a substantial or motivating

factor in the adverse employment action.    Griffin, 654 F. Supp.

2d at 1132.   Here, Plaintiff states her termination came after

her accommodation request and engaged in HWPA protected

activity.   [See Bach Decl. (Plaintiff’s protected activity

occurred on May 1, 2015, her termination occurred on

February 11, 2016).]   However, Plaintiff engaged in the

protected activity more than nine months before her termination.

This is a significant lapse of time.    Cf. Chan, 124 F. Supp. 3d

at 1056 (denying summary judgment in part on temporal proximity

when the time between the protected activity and the first

adverse action was approximately fifteen days, and the ultimate

adverse action was within approximately fifty days).    The Ninth

Circuit previously concluded an eight-month gap between a

plaintiff’s protected activity and the retaliation does not

permit an inference of causation.     Woods v. Washington, 475 F.

App’x 111, 113 (9th Cir. 2012) (citing Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir.2002)).     Temporal

proximity cannot be found where there is a the nine-month gap

replete with intervening events, including Provider complaints,

coworker complaints, and a negative performance review.    The

nine-month delay between her protected activity and the adverse

                                 31
employment action is insufficient to support a permissible

inference that Plaintiff’s protected activity played a role in

her termination.   See Crosby, 76 Hawai`i at 342, 876 P.2d at

1310 (the test is whether the protected activity played a role

in the employment action).   Plaintiff has not made a prima facie

case for retaliation.

          Even if Plaintiff had carried her burden as to the

substantial or motivating factor inquiry, summary judgment is

still merited.   Employers are “entitled to summary judgment if

they can demonstrate that they ‘would have reached the same

adverse employment decision even in the absence of the

employee’s protected conduct.’”    Anthoine v. N. Cent. Ctys.

Consortium, 605 F.3d 740, 752 (9th Cir. 2010) (quoting Eng v.

Cooley, 552 F.3d 1062, 1072 (9th Cir. 2009)).   “In other words,

[they] may avoid liability by showing that the employee’s

protected speech was not a but-for cause of the adverse

employment action.”   Id. (alteration in Anthonie) (internal

citations omitted).   Furthermore, as explained in Griffin, “[a]n

employer may negate causation ex post facto by presenting

evidence of other reasons for termination outside of the

protected conduct, even if the other reasons were unknown to the

employer at the time of termination.”   654 F. Supp. 2d at 1132

(internal citation omitted).



                                  32
             Here, Defendant meets its burden by presenting

uncontested evidence that it would have terminated Plaintiff

regardless of her protected activity.     Plaintiff does not

disputed that she consistently received negative performance

reviews, complaints, and corrective action plans, starting in

2011, resulting in her placement on probationary status in 2015.

[CSOF at ¶¶ 14, 19, 30-34, 39-40.]     Plaintiff also failed her

probationary period, for which she was notified would result in

her termination.    [CSOF at ¶ 34.]    These documented instances of

poor performance provide ample, nondiscriminatory reasons for

Plaintiff’s termination.    Defendant has met the burden described

in Griffin by demonstrating that the termination was because of

legitimate reasons, and thus negating that it was caused by her

protected conduct.

             Defendant has also shown that Plaintiff’s protected

conduct was not the but-for cause of her termination.     Because

her protected activity was not the but-for cause of her

termination, Plaintiff’s HWPA claim is fatally flawed.

Therefore, the Motion is granted as to this portion of

Count III.




                                  33
          As the operative facts have been admitted by both

sides in the CSOF and Responsive CSOF, there are no triable

questions of fact to prevent the entry of summary judgment.6

                              CONCLUSION

          On the basis of the foregoing, Defendant’s Motion for

Summary Judgment, filed June 26, 2019, is HEREBY GRANTED IN PART

AND DENIED IN PART.   The Motion is DENIED AS MOOT as to the

portion of Count I alleging age discrimination, because that

claim has been dismissed, and the Motion is GRANTED insofar as

summary judgment is granted in favor of Defendant as to all of

Plaintiff’s other claims.   There being no remaining claims in

this case, the Clerk’s Office is DIRECTED to enter judgment and

close this case immediately.

          IT IS SO ORDERED.




     6 Plaintiff alluded to a potential HWPA claim based on a
complaint she made to the DOL in October 2013, regarding
Defendant’s failure to deposit 401(k) contributions into her
account. [Bach Decl. at ¶ 4.] This claim does not appear in
the Complaint. While the complaint to the DOL is included as an
alleged fact in Plaintiff’s opposition memorandum, it does not
appear in her discussion of Plaintiffs HWPA Claim. Defendant
raised and addressed the issue of Plaintiff’s DOL complaint,
arguing it was time barred. [Mem. in Supp. of Motion at 29-30.]
Plaintiff did not address the DOL complaint in her response.
[Mem. in Opp. at 16-17.] Therefore, the Court does not construe
Count III as alleging a HWPA claim based on her complaint to the
DOL.
                                  34
          DATED AT HONOLULU, HAWAI`I, November 15, 2019.




SONIA B. BACH VS. COMMUNITY TIES OF AMERICA, INC.; CV 18-00103
LEK-WRP; ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT




                               35
